83405: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31534: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83405


Short Caption:HOLMES VS. HOLMESCourt:Supreme Court


Related Case(s):73291, 73291-COA, 76206, 76206-COA, 79976, 80465, 80565, 80641, 80923, 83229, 83321


Lower Court Case(s):Clark Co. - Eighth Judicial District - D523582Classification:Civil Appeal - Family Law - Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWilbert Roy HolmesGary D. Reeves
							(Isso & Associates Law Firm, PLLC)
						


RespondentCapucine Yolanda HolmesJames A. Fontano
							(Heaton Fontano, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


08/23/2021Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


08/23/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-24411




08/23/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-24413




08/25/2021Notice of Appeal DocumentsFiled (SEALED) Confidential Civil Cover Sheet from District Court Clerk. (SC)


09/14/2021Transcript RequestFiled Proper Person Appellant's Certificate of No Transcript Request. (SC)21-26580




09/20/2021Notice/IncomingFiled Notice of Appearance (Gary D. Reeves as counsel for Appellant). (SC)21-27098




09/28/2021Order/ProceduralFiled Order to Show Cause.  Pursuant to the notice of appearance filed on September 20, 2021, the clerk of this court shall add attorney Gary D. Reeves and Isso & Associates Law Firm, PLLC, to the docket of this appeal as counsel for appellant. Reeves shall have 7 days from the date of this order to file in this court a certificate of service of the notice of appearance on respondent. The clerk of this court shall file the docketing statement received on September 15, 2021.
Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)21-27828




09/28/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-27829




10/01/2021Notice/IncomingFiled Certificate of Service (Notice of Appearance Gary D. Reeves). (SC)21-28263




10/28/2021MotionFiled Appellant's Response to Order to Show Cause. (SC)21-31082




10/28/2021MotionFiled Stipulation/Dismiss Appeal. (SC)21-31084




11/02/2021Order/DispositionalFiled Order Dismissing Appeal. Appellant has filed a motion for a voluntary dismissal of this appeal.  The motion is granted and "this appeal is dismissed". Case Closed/No Remittitur Issued. (SC)21-31534





Combined Case View